Order filed, June 26, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00483-CV
                                 ____________

                            JEFF FISHER, Appellant

                                            V.

  EAGLE ROCK CUSTOM HOMES INC. AND MACK DAVIS, Appellee


                    On Appeal from the 334th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-77671


                                     ORDER

      The reporter’s record in this case was due June 22, 2018. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Cynthia Berry, the court reporter, to file the record in this appeal
within 15 days of the date of this order.

                                  PER CURIAM